Under the contract of insurance as written, the plaintiff below was entitled to recover if he became "presumably" permanently disabled, etc., within the terms of the policy entitling him to that benefit. Under a separate clause of the policy this "presumably" permanent disability once made to appear by the insured was capable of being rebutted only in one way. That way was for the insurance company to affirmatively invoke its optional requirement that the plaintiff should furnish proof of the continuance of the disability from year to year so long as his disability "presumably" was permanent in order to enable the insurance company to decide by actual test, whether the originally incurred disability was still "presumably" permanent. Homever, under the very terms of the policy as written, the failure of the plaintiff to voluntarily prove that the original disability remained a "presumably" permanent disability, or that it was in fact permanent, does not defeat the right of recovery that accrues and remains in force so long as the disability remains "presumably" permanent. The plaintiff below is entitled to the benefit of the court's decree of recovery for his "presumably" permanent disability until the insurance company by affirmatively invoking its policy right to require further proof under sub-paragraph 2 of the disability clause of the policy, elects to demonstrate the discontinuance of the *Page 237 
originally "presumably" permanent disability. The decree should be affirmed as to the allowance of the amount accrued up till and including April 22, 1932, and dismissed as to the subsequent claim without prejudice to its future adjudication on its merits.